Order, Supreme Court, Bronx County (Bertram Katz, J.), entered March 23, 2001, which, insofar as appealed from as limited by the briefs, on the trial court’s initiative, vacated that part of the jury’s verdict as awarded plaintiff $27,300 for past loss of earnings and $50,000 for future lost earnings, unanimously affirmed, without costs.
Plaintiffs testimony, which did not detail the compensation she received at a number of different short-term jobs prior to her accident, was insufficient to establish her past and future lost earnings with any reasonable degree of certainty (see Gomez v City of New York, 260 AD2d 598, 599; Bacigalupo v Healthshield, Inc., 231 AD2d 538, 539; Coakley v State of New York, 225 AD2d 477, 478). While plaintiff argues that her loss of earnings should simply be based on the minimum wage, there is no evidence of the number of hours she typically worked before the injury, how long the injury prevented her *251from working, and what the minimum wage was over the period of her incapacitation. We have considered plaintiffs other arguments and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Buckley, Williams and Lerner, JJ.